Title: To Thomas Jefferson from Elias Vanderhorst, 10 April 1793
From: Vanderhorst, Elias
To: Jefferson, Thomas


Bristol, 10 Apr. 1793. He has not heard from TJ since sending his last letter of 31 Dec. by the Charles via New York and a duplicate by the Fabius via Philadelphia. The enclosed accounts of imports and exports in American ships here for the last half of 1792 would have been sent sooner, but he only recently learned that TJ expected them. To ensure more accurate accounts, he suggests that TJ consider requiring masters of American vessels to show their registers and manifests to consuls upon arrival in England, as they have no authority to demand these documents and must take much trouble and expense to obtain the information from the customhouses. He encloses a price current for American products in Bristol, which will remain open for wheat at a duty of 2/6 per quarter until 15 May, although there is no telling how much longer it will be admitted. In the last two months there has been, in addition to a stagnation in commerce and construction here, an uncommon number of business and banking failures here and throughout the kingdom, which must lead to an increase in immigration to America. The enclosed letter from Pinckney received on 6 Apr. will save him the trouble of communicating political news. 12 Apr. 1793. He cannot send the shipping accounts by the Dolphin with this letter and three of the latest newspapers because the customs collector refuses to deliver them without permission from the Commissioners of the Customs, a clog which is symptomatic of the delay and expense entailed in dealing with almost all the public offices here. He did not procure his exequatur from Lord Grenville’s office until 10 Feb., although he had submitted his commission long before, and then had to pay £6.16.6 for it. These circumstances show the propriety of obliging masters of American vessels to bring their registers and manifests to the consuls.
